DETAILED ACTION
Response to Amendment
The amendment filed on 19 October 2021 has been entered. Claims 1-7, 10-13, and 15-20 have been amended and are hereby entered. Claims 8-9 and 14 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Colin Wright (Reg. No. 62,900) on 28 October 2021.
The application has been amended as follows:
Claim 1
A suspension ceiling assembly comprising:
a first beam of a suspension ceiling grid that extends in a first direction, the first beam being a T-beam including a first flange, an opposing second flange, and a web that extends upward from the flanges to a bulb;
a second beam of the suspension ceiling grid that extends in a second direction, wherein the first direction is perpendicular to the second direction: and
a support clip coupled to the first beam and the second beam, the support clip comprising:
a body including a channel having an open end and a closed end, the channel including a web at the closed end and first and second sidewalls extending up from the web;
a snap-fit connector disposed on the body at the closed end of the channel, the snap-fit connector including a receptacle having a width and a restricted opening providing access to the receptacle such that the first and second flanges of the first beam are received in the receptacle; and
a locking member disposed on the body and receiving the second beam of the suspension ceiling.
Claim 2
The suspension ceiling assembly according to claim 1, wherein 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	Claims 1-7, 10-13, and 15-20 are allowed. Claims 8-9 and 14 have been cancelled.
	The following is an examiner’s statement of reasons for allowance:
	Applicant’s arguments filed on 19 October 2021, see pages 7-10, are persuasive.
	The prior art fails to fairly show or suggest, alone or in combination, a suspension ceiling assembly comprising all the limitations of examiner’s amended independent Claim 1, a method of connecting two beams of a suspension ceiling grid comprising all the limitations of amended independent Claim 13, and a method of positioning components of a suspension ceiling grid comprising all the limitations of independent Claim 19.
	Particularly, Heesbeen (US 9,745,746 B2), Heard (US 7,726,635 B2), or Jones et al. (US 2006/0010812 A1), fails to fairly show or suggest, alone or in combination, a suspension ceiling assembly, wherein the first and second flanges of the first beam are received in the receptacle and through the restricted opening of the snap-fit connector of the support clip, and a method of connecting two beams of a suspension ceiling grid, wherein attaching the support clip to the first beam includes deforming the support clip so as to widen the restricted opening and allow the first and second flanges of the first beam to move into the receptacle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678   

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678